865 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary L. CATTIN and Thomas F. Omans, individually and asRepresentatives of a class of individualssimilarly situated,Plaintiffs-Appellants, Cross-Appellees,v.GENERAL MOTORS CORPORATION, a Delaware corporation, andElectronics Data Systems Corporation,Defendants-Appellees, Cross-Appellants.
Nos. 86-2077, 86-2115 and 86-2116.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1988.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES, and ALAN E. NORRIS, Circuit Judges.

ORDER

1
The opinion before us in Cattin and Omans v. General Motors Corporation and Electronics Data Systems Corporation (Case Nos. 86-2077, 86-2115, and 86-2116) was rendered by Judge Feikens on August 8, 1986.  Judge Feikens dismissed the plaintiffs' contractual claims but affirmed the plaintiffs' rights under the stock purchase agreement.  On November 7, 1988, this Court learned that on August 5, 1987 the Internal Revenue Service had reopened its determination letter process for the General Motors Retirement Program for Salaried Employees.  The Court is of the opinion that this Internal Revenue Service action substantially impacts not only the rights of Gary Cattin and Thomas Omans but also the rights of others similarly situated.  It therefore seems appropriate for the district court to at least consider the impact of the Internal Revenue Service action.  Accordingly, we vacate the judgment of the district court dated August 8, 1986 and remand the case for the district court to further consider the impact of the Internal Revenue Service action on its conclusions of law.  However, we express no opinion as to the district court's conclusions of law at this time.  Upon consideration by the district court of the Internal Revenue Service's final determination, the parties may of course continue the process of appeal.